TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 25, 2021



                                      NO. 03-19-00109-CV


                          Rosa E. Santis and Rosa Santis, Appellants

                                                 v.

                          Travis Central Appraisal District, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 13, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the district court’s judgment and renders

judgment dismissing the case for want of prosecution. The appellee shall pay all costs relating to

this appeal, both in this Court and in the court below.